Exhibit 10.15

FIRST AMENDMENT

TO

SECOND AMENDED AND RESTATED
LOAN AND SECURITY AGREEMENT

THIS FIRST AMENDMENT to Second Restated Loan and Security Agreement (this
“Amendment”) is entered into this 27 day of June, 2007, by and between Silicon
Valley Bank (“Bank”) and QUICKLOGIC CORPORATION, a Delaware corporation
(“Borrower”) whose address is 1277 Orleans Drive, Sunnyvale, California
94089-1138

RECITALS

A.            Borrower and Bank have previously entered into that certain Second
Amended and Restated Loan and Security Agreement dated as of June 30, 2006 (as
the same may from time to time be further amended, modified, supplemented or
restated, collectively, the “Loan Agreement”).

B.            Bank has extended credit to Borrower for the purposes permitted in
the Loan Agreement.

C.            Borrower has requested that Bank amend the Loan Agreement to
(i) add a second equipment loan facility and (ii) make certain other revisions
to the Loan Agreement as more fully set forth herein.

D.            Bank has agreed to so amend certain provisions of the Loan
Agreement, but only to the extent, in accordance with the terms, subject to the
conditions and in reliance upon the representations and warranties set forth
below.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1.             Definitions.  Capitalized terms used but not defined in this
Amendment shall have the meanings given to them in the Loan Agreement.

2.             Amendments to Loan Agreement.

2.1          Section 2.1.8 (Second Equipment Advances).  The following new
Section 2.1.8 captioned “Second Equipment Advances” is hereby added to the Loan
Agreement immediately after Section 2.1.7.:

1


--------------------------------------------------------------------------------


2.1.8       Second Equipment Advances

(i)            Availability.  Subject to the terms and conditions of this
Agreement, by the Second Equipment Availability End Date, Bank shall make
advances (each, a “Second Equipment Advance” and, collectively, “Second
Equipment Advances”) not exceeding the Second Equipment Line.  Second Equipment
Advances may only be used to finance Eligible Equipment purchased within ninety
(90) days (determined based upon the applicable invoice date of such Eligible
Equipment) before the date of each Equipment Advance, and no Second Equipment
Advance may exceed 100% of the total invoice for Eligible Equipment, excluding
taxes, shipping, warranty charges, freight discounts and installation expenses
relating to such Eligible Equipment.  Unless otherwise agreed to by Bank, not
more than 75% of any Second Equipment Advance may be used to finance Eligible
Equipment comprised of software licenses, mask sets, foreign domiciled
equipment, leasehold improvements, sales tax, shipping, warranty charges,
freight, and installation expenses (“Soft Costs”).  Each Second Equipment
Advance must be for a minimum of $50,000 and only one Second Equipment Advance
per month shall be available.

(ii)           Borrowing Procedure.  Subject to the prior satisfaction of all
other applicable conditions to the making of a Second Equipment Advance set
forth in this Agreement, to obtain a Second Equipment Advance, Borrower must
notify Bank (which notice shall be irrevocable) by electronic mail or facsimile
no later than 12:00 p.m. Pacific time one (1) Business Day before the proposed
funding date.  The notice shall be in the form of Exhibit B, must be signed by a
Responsible Officer or designee, and shall include a copy of the invoice for the
Equipment being financed.

(iii)          Repayment.  Each Second Equipment Advance shall immediately
amortize and be payable in 36 equal payments of principal and interest beginning
on the first day of the month following such Second Equipment Advance and
continuing on the same day of each month thereafter.  On the applicable Second
Equipment Line Maturity Date all outstanding principal, and all accrued unpaid
interest shall be due and payable.

(iv)          Prepayment.  Borrower may prepay any or all amounts owing under
any Second Equipment Advance without penalty or premium; provided however, that
notwithstanding the foregoing, all prepayments for any Fixed Rate Advances after
June 28, 2007 are subject to a prepayment fee of 1% of the aggregate amount of
principal outstanding on any such Second Equipment Advance.

(v)           Prepayment Upon an Event of Loss.  Borrower shall bear the risk of
any loss, theft, destruction, or damage of or to the Financed Equipment.  If,
during the term of this Agreement, any item of Financed Equipment becomes
obsolete or is lost, stolen, destroyed, damaged beyond repair,

2


--------------------------------------------------------------------------------


rendered permanently unfit for use, or seized by a governmental authority for
any reason for a period equal to at least the remainder of the term of this
Agreement (an “Event of Loss”), then, if no Event of Default has occurred or is
continuing, within ten (10) days following such Event of Loss, at Borrower’s
option, Borrower shall (i) pay to Bank on account of the Obligations all accrued
interest to the date of the prepayment, plus all outstanding principal owing
with respect to the Financed Equipment subject to the Event of Loss; or (ii)
repair or replace any Financed Equipment subject to an Event of Loss provided
the repaired or replaced Financed Equipment is of equal or like value to the
Financed Equipment subject to an Event of Loss and provided further that Bank
has a first priority perfected security interest in such repaired or replaced
Financed Equipment.

2.2          Section 2.3  (Interest Rate; Payments).  Section 2.3(a)(ii) is
amended in its entirety and replaced with the following:

(ii)           Equipment Advances and Second Equipment Advances shall accrue
interest on the outstanding principal balance at (y) a per annum rate of 100
basis points (1.00%) above the Prime Rate or (z) a fixed rate equal to 400 basis
points (4%) above the Treasury Rate.  After an Event of Default, Obligations
accrue interest at 5% above the rate effective immediately before the Event of
Default. The interest rate increases or decreases when the Prime Rate changes. 
Interest is computed on a 360 day year for the actual number of days elapsed.

2.3          Section 2.3 (Interest Rate; Payments).  Section 2.3(b) is amended
in its entirety and replaced with the following:

(b)           Payments.  Interest due on the Committed Non-Formula Revolving
Line is payable on the first day of each month.  Interest due on the Equipment
Advances and Second Equipment Advances is payable on the first day of each
month.  Bank may debit any of Borrower’s deposit accounts for principal and
interest payments owing under this Agreement or any amounts Borrower owes Bank. 
These debits are not a set-off.  Payments received after 12:00 noon Pacific time
are considered received at the opening of business on the next Business Day. 
When a payment is due on a day that is not a Business Day, the payment is due
the next Business Day and additional fees or interest accrue, however solely
making such payment on the next Business Day shall not result in an Event of
Default.

2.4          Section 2.4  (Second Equipment Line Fee).  The following term is
hereby added to Section 2.4:

(d)           Second Equipment Line Fee.  On or before the Second Equipment Line
Closing Date, an equipment line fee (the “Second Equipment Line Fee”) equal to
$6,250 due, payable and fully earned on the Second Equipment Line Closing Date;
provided that the Second Equipment Line Fee

3


--------------------------------------------------------------------------------


shall be waived if 50% of the Committed Equipment Line is drawn on the Second
Equipment Line Closing Date.

2.5          Section 6.8 (Financial Covenants).  Section 6.8(i) is amended in
its entirety and replaced with the following:

(i)            Tangible Net Worth.  A Tangible Net Worth of at least
$28,000,000.

2.6          Section 9.1(a) (Rights and Remedies).  Section 9.1(a) is amended in
its entirety and replaced with the following:

9.1(a)      Declare all Obligations, including Obligations resulting from any
Equipment Advance or Second Equipment Advance, immediately due and payable (but
if an event of Default described in Section 8.5 occurs, all Obligations,
including Obligations resulting from any Equipment Advance or Second Equipment
Advance, are immediately due and payable without any action by Bank).

2.7          Section 13 (Definitions).  The following terms and their respective
definitions set forth in Section 13.1 are amended in their entirety and replaced
with the following:

“Credit Extension” is each Non-Formula Advance, Equipment Advance, Second
Equipment Advance, Letter of Credit, Exchange Contract, or any other extension
of credit by Bank for Borrower’s benefit.

“Financed Equipment” is all present and future Eligible Equipment in which
Borrower has any interest, the purchase of which is financed by an Equipment
Advance or a Second Equipment Advance.

“Fixed Rate Advance” is any Equipment Advance or Second Equipment Advance
subject to interest under the fixed Treasury Rate.

2.8          Section 13 (Definitions).  The following defined terms are hereby
added to Section 13.1 in the appropriate alphabetical order:

“Second Equipment Availability End Date” is the period of time from the Second
Equipment Line Closing Date through June 28, 2008.

“Second Equipment Advance” is defined in Section 2.1.8.

“Second Equipment Line Closing Date” is date first written above in this
Amendment.

4


--------------------------------------------------------------------------------


“Second Equipment Line” is a Second Equipment Advance or Second Equipment
Advances in an aggregate amount of up to $2,500,000 outstanding at any time.

“Second Equipment Line Maturity Date” is, for each Second Equipment Advance, the
earlier of:  (i) a date 36 months after such Second Equipment Advance, or (ii)
July 1, 2011.

2.9          Exhibit C (Compliance Certificate).  The Compliance Certificate
following attached as Exhibit C to the Loan Agreement is hereby amended in its
entirety and replaced with the form of Exhibit C attached to this Amendment.

3.             Limitation of Amendments.

3.1          The amendments set forth in Section 2, above, are effective for the
purposes set forth herein and shall be limited precisely as written and shall
not be deemed to (a) be a consent to any amendment, waiver or modification of
any other term or condition of any Loan Document, or (b) otherwise prejudice any
right or remedy which Bank may now have or may have in the future under or in
connection with any Loan Document.

3.2          This Amendment shall be construed in connection with and as part of
the Loan Documents and all terms, conditions, representations, warranties,
covenants and agreements set forth in the Loan Documents, except as herein
amended, are hereby ratified and confirmed and shall remain in full force and
effect.

4.             Representations and Warranties.  To induce Bank to enter into
this Amendment, Borrower hereby represents and warrants to Bank as follows:

4.1          Immediately after giving effect to this Amendment (a) the
representations and warranties contained in the Loan Documents are true,
accurate and complete in all material respects as of the date hereof (except to
the extent such representations and warranties relate to an earlier date, in
which case they are true and correct as of such date), and (b) no Event of
Default has occurred and is continuing;

4.2          Borrower has the power and authority to execute and deliver this
Amendment and to perform its obligations under the Loan Agreement, as amended by
this Amendment;

4.3          The organizational documents of Borrower delivered to Bank on the
Closing Date remain true, accurate and complete and have not been amended,
supplemented or restated and are and continue to be in full force and effect;

4.4          The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, have been duly authorized;

5


--------------------------------------------------------------------------------


4.5          The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not and will not contravene (a) any law or regulation
binding on or affecting Borrower, (b) any contractual restriction with a Person
binding on Borrower, (c) any order, judgment or decree of any court or other
governmental or public body or authority, or subdivision thereof, binding on
Borrower, or (d) the organizational documents of Borrower;

4.6          The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on either Borrower, except as already has been obtained or
made; and

4.7          This Amendment has been duly executed and delivered by Borrower and
is the binding obligation of Borrower, enforceable against Borrower in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, liquidation, moratorium or other similar
laws of general application and equitable principles relating to or affecting
creditors’ rights.

5.             Counterparts.  This Amendment may be executed in any number of
counterparts and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.

6.             Effectiveness.  This Amendment shall be deemed effective upon the
due execution and delivery to Bank of this Amendment by each party hereto.

[Signature page follows.]

6


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

BANK

BORROWER

 

 

SILICON VALLEY BANK

QUICKLOGIC CORPORATION

 

 

 

 

BY:

 /s/ Rick Freeman

 

BY:

/s/ Carl M. Mills

 

NAME:

Rick Freeman

 

NAME:

Carl M. Mills

 

TITLE:

Relationship Manager

 

TITLE:

VP Finance and CFO

 

 


--------------------------------------------------------------------------------